                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

CHARLES LEE ONSTEAD
AND ERNESTINE ONSTEAD                         )
                                              )
       Plaintiffs                             )
                                              )
v.                                            )      No. 3:18cv-222-DPM
                                              )
JOHNSON & JOHNSON, INC.,                      )
DEPUY SYNTHES PRODUCTS, INC.,                 )
DEPUY SYNTHES SALES, INC.,                    )
And JOHN DOE MANUFACTURERS,                   )
DISTRIBUTORS, SUCCESSOR OR                    )
PREDECESSOR COMPANIES,                        )
SUBSIDIARIES AND PARENT                       )
ENTITIES                                      )
                                              )
       Defendants.                            )


                         AGREED PROTECTIVE ORDER

                                      * * * * *
       Plaintiffs, Charles Lee Onstead and Ernestine Onstead, and defendants,

Johnson & Johnson, Inc.,DePuy Synthes Products, Inc., and DePuy Synthes Sales,

Inc., by counsel, pursuant to the provisions of FRCP 26(c)(l)(G), agree to the entry of

this Protective Order, which shall govern certain designated discovery information in

this case:

       1.    For purposes of this Order, "Confidential" information shall mean any

documents, including but not limited to electronically stored information ("ESI"),
tangible things, or deposition testimony that is designated by any party with a

CONFIDENTIAL watermark and the following legend:

             CONFIDENTIAL. This document is subject to a Protective
             Order entered by the United States District Court, Eastern
             District of Arkansas, No. 3:18cv-222-DPM.

      2.     The following procedures shall apply to "Confidential" information

subject to this Order and disputes arising from such a designation:

             a.    Any party may designate any document, material, other thing, or

      portions thereof (and the information contained therein) as "Confidential." The

      party disclosing "Confidential" information shall mark the information at the

      time of disclosure.

            b.     If a party in good faith disagrees with a "Confidential" designation

      by the other party, the party shall inform counsel for the party that made the

      "Confidential" designation in writing of the disagreement within 30 days of

      receipt of such a designation.

            c.     Upon written notification that a party disagrees with a "Confidential"

      designation, counsel will confer in good faith in person in an effort to resolve the

      dispute without Court intervention.

            d.     If the parties cannot resolve the dispute after conferring, the

      parties shall file a joint report explaining the disagreement under the CM/EMF

      event "Joint Report of Discovery Dispute" following the procedure for Discovery

      Disputes set out in the Final Scheduling Order (Docket# 9).


                                            2
             e.     Failure to follow the procedures outlined herein shall constitute a

      waiver of any rights a party may have regarding a "Confidential" designation.

      3.     All "Confidential" information shall be used only for the purposes of this

case, including trial and preparation for trial, shall not be used for any other purpose,

including other litigation (except as allowed by applicable rules of evidence), and shall

not be disclosed to any person or governmental agency or otherwise made public

except in compliance with the terms of this Order.

             a.     Except as otherwise provided herein, "Confidential" information

      may be disclosed by the receiving party only to:

                    (1)   the Court and any employee thereof; and

                    (2)   any expert retained or consulted by a party for the purpose

             of obtaining such expert's advice or opinion regarding any issue in this

             litigation, but only to the extent necessary for the expert to provide such

             advice or opinion and subject to the conditions set forth in

             paragraph 4(b).

                    (3)   any other persons as may be qualified to receive

             "Confidential" information pursuant to a written agreement between the

             parties, or pursuant to any order of the Court, after notice to all affected

             parties.

             b.     Before disclosing "Confidential" information (other than to the

      Court), the receiving party shall insure that the intended recipient of such


                                            3
disclosure has: (1) been provided a copy of this Order; and (2) executed an

Agreement to Maintain Confidentiality in the form attached hereto as

Exhibit A.

      c.     Any person to whom "Confidential" information is disclosed by the

receiving party or by any person who obtains such "Confidential" information

from the receiving party shall be bound by the provisions of this Order and is

subject to all appropriate sanctions and remedies for any violation hereof.

      d.     In the event that any documents designated as "Confidential"

information are introduced into evidence or used as demonstrative exhibits in

the courtroom in the presence of a jury, such documents shall not bear any

legend identifying the documents as "Confidential" information that was placed

on such document during the litigation. Such legend shall be removed or

obscured from documents that will be seen by the jury. Such documents shall

continue to be subject to the terms of this Order in accordance with their

designation as "Confidential" information.

      e.     Information designated as "Confidential" must not be filed on the

public docket. If practicable, it should be redacted. FED. R. CIV. P. 5.2. If an

entire page contains information designated as "Confidential," substituting a

page marked "Redacted" is an acceptable redaction method. If redaction is

impracticable, a party must move for permission to file any information

designated as "Confidential" and a related motion, brief, or paper, containing

                                     4
      that material under seal. The moving party must justify sealing with specifics

      and solid reasons including an explanation about why redaction cannot be done.

             f.     If a receiving party makes a copy of any "Confidential" information,

      each copy shall have the watermark and protective legend described in

      paragraph l(b).

             g.     Notwithstanding any other provisions of this Order, no

      "Confidential" information produced pursuant to this Order shall be disclosed to

      any employee or consultants of any other business entity engaged in the

      research, development, manufacturing, or distribution of any pharmaceutical,

      biologic, medical device, or other FDA-regulated product, or to any witness who

      is employed by such an entity or by any governmental agency.

      4.     No item shall be deemed "Confidential" if it has been made public by the

producing party, is generally known throughout the trade and public, or comes to be

known to the receiving party through means not constituting breach of any

proprietary or confidential relationship or obligation or breach of this Order.

      5.     All "Confidential" information and copies of "Confidential" information

shall be returned and surrendered to the producing party or person upon the

conclusion of this case, which shall be construed as 30 days following the entry of a

final, non-appealable order disposing of the case. Alternatively, the party or person in

possession of "Confidential" information may destroy all such information and certify

that such destruction has taken place.

                                            5
      6.     This Order shall remain in effect for one year after this case ends,

including any appeal. Thereafter, the obligations imposed shall continue, but shall be

solely a matter of contract between the parties.

       7.    The person or party in possession of "Confidential" information shall not

remove the confidential watermark or confidentiality legend from any material

designated as "Confidential" or in any way alter such information. Any such removal

or alteration shall be deemed to be an express violation of this order.

      8.     The parties shall negotiate in good faith prior to making any motion

relating to any violation or alleged violation of this Order.

      9.     This Order is entered solely for the purpose of facilitating the exchange of

documents and information between the parties to this action without unnecessarily

involving the Court in the process. Nothing in this Order nor the production of any

information or document under the terms of this Order nor any proceedings pursuant

to this Order shall be deemed to be an admission or waiver by either party, to be an

alternation of the confidentiality or nonconfidentiality of any such document or

information, or to be an alteration of any existing obligation of any party or the

absence of any such obligation.




                                             6
By Isl Paul D. McNeill                   By Isl W. Kennedy Simpson
Paul D. McNeill                          W. Kennedy Simpson
REECE MOORE MCNEILL                      THOMPSON MILLER & SIMPSON
PENDERGRAFT                              PLC
710 Windover Road, Suite B               734 West Main Street, Suite 400
Jonesboro, Arkansas 72401                Louisville, KY 40202
pmcneill@rmplaw.com                      (502) 585-9900
Attorneys for Plaintiffs                 ksimp son@tmslawplc.com

                                         And

                                     Jeffrey L. Singleton (98175)
                                     Baxter D. Drennon (2010147)
                                     WRIGHT, LINDSEY & JENNINGS LLP
                                     200 W. Capitol Avenue, Suite 2300
                                     Little Rock, Arkansas 72201-3699
                                     (501) 371-0808
                                     FAX: (501) 376-9442
                                     jsingleton@wlj.com
                                     bdrennon@w lj .com
                                     Attorneys for Defendants



This b._M ayof    /¼d ,      2019.

    ~            MAfr .
THE HONORABLfuP. MARSHALL, JR.
UNITED STATES DISTRICT JUDGE




                                     7
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

CHARLES LEE ONSTEAD
AND ERNESTINE ONSTEAD                          )
                                               )
      Plaintiffs                               )
                                               )
v.                                             )    No. 3:18cv-222-DPM
                                               )
JOHNSON & JOHNSON, INC.,                       )
DEPUY SYNTHES PRODUCTS, INC.,                  )
DEPUY SYNTHES SALES, INC.,                     )
And JOHN DOE MANUFACTURERS,                    )
DISTRIBUTORS, SUCCESSOR OR                     )
PREDECESSOR COMPANIES,                         )
SUBSIDIARIES AND PARENT                        )
ENTITIES                                       )
                                               )
      Defendants.                              )


               AGREEMENT TO MAINTAIN CONFIDENTIALITY

                                     * * * * *
      I, _ _ _ _ _ _ _ _ _ _ _, hereby agree to maintain the confidentiality of

any and all documents, electronically stored information, tangible things, or deposition

testimony provided to me that are designated with the following legend:

             CONFIDENTIAL. This document is subject to a Protective
             Order entered by the United States District Court, Eastern
             District of Arkansas, Civil Action No. 3:18-CV-222-DPM.


      I understand that I am prohibited from copying, disclosing, or otherwise using

"Confidential" information in any manner with respect to any person other than

                                           8
counsel in the above-captioned matter. I understand that I am prohibited from

allowing any person other than counsel of record in this matter to see any

"Confidential" information produced to me. I also understand that my execution of

this Agreement to Maintain Confidentiality is a prerequisite to my review of any

"Confidential" information. In addition, I understand that I am required to return all

"Confidential" information to counsel within seven (7) days after I am notified that

this action has been concluded as defined by the Protective Order of Confidentiality.

      I also hereby agree to be subject to the jurisdiction of the United States District

Court, Eastern District of Arkansas for appropriate proceedings in the event of any

violation or alleged violation of this Order.

Dated this ___ day of _ _ _ _ _ _ _ _ _ __




                                                9
